Exhibit 10.17

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 


 

 
Short form agreement
         
Relating to the sale and purchase of part of the issued share capital of Femcare
Group Limited
           
(1)
Gilbert Marcus Filshie
           
(2)
Utah Medical Products, Inc.
                                                   
Dated
             18 March 2011
                                                                   
Osborne Clarke
             
Apex Plaza
     
Forbury Road
     
Reading
     
RG1 1AX
   



 
 
 

--------------------------------------------------------------------------------

 


Contents




1.
Definitions and interpretation
1
2.
Sale and purchase
3
3.
Consideration
4
4.
Leakage
4
5.
Completion
5
6.
Limitation
5
7.
Announcements
5
8.
Post Completion matters
6
9.
Protection of goodwill
7
10.
Costs
8
11.
General
8
12.
Governing law and jurisdiction
9








 
 

--------------------------------------------------------------------------------

 


This Agreement is made on 18 March 2011
 
Between:
 
(1)
Gilbert Marcus Filshie of The End House, Pembroke Drive, Mapperley Park,
Nottingham NG35 BG (the "Legacy Vendor"); and

 
(2)
Utah Medical Products, Inc. whose registered office is at 7043 South 300 West,
Midvale, Utah 84047 USA (the "Purchaser").

 
Background:
 
This agreement is supplemental to a further sale and purchase agreement between
(1) the Vendors (as defined therein), and (2) Utah Medical Products Inc., dated
on or around the date of this agreement (the "Main SPA"). Capitalised terms used
but not defined in this Agreement shall have the meanings as set out in the Main
SPA.
 
The Legacy Vendor has agreed to sell and the Purchaser has agreed to purchase
the Shares (as defined below) on the terms of this Agreement.
 
It is agreed as follows:
 
1.
Definitions and interpretation

 
1.1
In this Agreement, unless the context otherwise requires, the following
definitions shall apply:

 
"Agreement" means this Agreement (including any schedule or annexure to it and
any document in agreed form);
 
"Authorised Leakage" means any of the following:
 
 
(a)
all accrued interest due and payable on the fixed rate unsecured loans notes
held by the Legacy Vendor; or

 
 
(b)
all royalty payments due to the Legacy Vendor under the terms of a royalty
agreement entered into between the Legacy Vendor and Femcare-Nikomed Limited on
21 May 2004 as amended on 27 August 2004;

 
"Client" means any person to whom or which the Group shall at any time during
the 12 month period prior to Completion have provided Restricted Business;
 
"Company" means Femcare Group Limited (no. 05147637) of Stuart Court, Spursholt
Place Salisbury Road, Romsey, Hampshire SO51 6DJ;
 
"Completion" means the completion of the sale and purchase under this Agreement;
 
"Consideration" means the consideration payable by the Purchaser to the Legacy
Vendor for the Shares under clause 3;
 
"Group Companies" or "Group" means the Company and any subsidiary and any
subsidiary undertaking of the Company or such companies and "Group Company"
means any one of them;
 
"Initial Cash Consideration" has same the meaning as in the Main SPA;
 
"Leakage" means any of the following to the extent they occur during the period
from 11.59pm on the Locked Box Date to Completion:
 

 
1

--------------------------------------------------------------------------------

 


 
(a) 
any dividend or distribution, in each case declared, paid or made by any Group
Company other than to another Group Company;

 
 
(b)
any other payment in respect of any share capital or other securities of any
Group Company other than to another Group Company;

 
 
(c)
any fees and expenses incurred or to be incurred by any Group Company in
connection with the transactions contemplated by this Agreement;

 
 
(d)
any payments made or future benefits granted by any Group Company to the Legacy
Vendor or any Vendor Associate (including any related tax or national insurance
contributions for which any Group Company is liable to account);

 
 
(e)
any assets transferred to, or liabilities assumed, indemnified or incurred for
the benefit of, the Legacy Vendor or any Vendor Associate;

 
 
(f)
any waiver of all or any part of any debt or liability amount owed to any Group
Company by the Legacy Vendor or any Vendor Associate;

 
 
(g)
any gratuitous or discretionary payment (including but not limited to any sale
bonuses) in connection with the sale of the Shares) to the Legacy Vendor or any
Vendor Associate by any Group Company;

 
 
(h)
any transaction or agreement entered into by any Group Company with or for the
benefit of the Legacy Vendor;

 
 
(i)
any liabilities incurred for (including any guarantees given in relation to the
liabilities of) the Legacy Vendor; or

 
 
(j)
any agreement to do any of the matters referred to in any of (a) to (i) above,

 
other than Authorised Leakage.
 
“Legacy Vendor’s Loan Notes” means the Loan Notes of the Company held by the
Legacy Vendor
 
"Prospective Client" means any person who or which was at any time during the 12
month period prior to Completion negotiating with or has been subject to any
presentation or pitch by any Group Company for the provision of any Restricted
Business.
 
"Purchaser's Solicitors" means Osborne Clarke of Apex Plaza, Forbury Road,
Reading, Berkshire RG1 1AX;
 
"Restricted Business" means the provision of female surgical incisional
sterilisation or any fallopian tubal ligation which is in either case with a
device which is same in form and function as a filshie clip as carried on by the
Group in the Territory during the 12 month period prior to Completion;
 
"Restricted Period" means the period commencing on Completion and ending 5 years
from Completion;
 
"Senior Employee" means any person who is or was during the 12 month period
prior to Completion employed by any Group Company in a senior managerial, sales,
marketing, senior customer advisory or senior customer facing capacity or who
was a consultant to or a director of any Group Company or any person who was so
employed or retained by any Group Company in each case whose fees and/or
emoluments exceed £30,000 per annum at Completion.
 

 
2

--------------------------------------------------------------------------------

 

 
"Shares" means the 25,000 C Ordinary shares in the capital of the Company held
by the Legacy Vendor;
 
"Taxation" has the meaning given to it in the Tax Schedule (as defined within
the Main SPA);
 
"Territory" means the United Kingdom and any other jurisdiction where the Group
carries on its business at Completion (which expression shall include, for the
avoidance of doubt, any jurisdiction into which any Group Company makes sales
whether directly or through a distributor);
 
"Vendor Agreement" means an agreement between a Group Company and the Legacy
Vendor or Vendor Associate; and
 
"Vendor Associate" means any other person with whom the Legacy Vendor and/or any
Group Company is either associated (within the meaning of section 448, CTA 2010
(previously section 417, ICTA)) or connected (within the meaning of section
1122, CTA 2010 (previously section 839, ICTA) or, as the case may be, section
993, ITA).
 
1.2
In this Agreement, unless the context otherwise requires:

 
 
(a)
words in the singular include the plural and vice versa and words in one gender
include any other gender;

 
 
(b)
references to clauses and schedules are to clauses and schedules of this
Agreement and references to sub-clauses and paragraphs are references to
sub-clauses and paragraphs of the clause or schedule in which they appear;

 
 
(c)
"sterling" and the sign "£" means pounds sterling in the currency of the United
Kingdom; and

 
 
(d)
headings are for convenience only and shall not affect the construction of this
Agreement.

 
2.
Sale and purchase

 
2.1
Subject to the terms of this Agreement, the Legacy Vendor shall sell and the
Purchaser shall purchase, with effect from the date of this Agreement, the
Shares.

 
2.2
The Legacy Vendor waives all rights of pre-emption over any of the Shares or any
other shares in the capital of the Company conferred on him by the Articles of
Association of the Company or in any other way and undertakes to take all steps
necessary to waive all rights of pre-emption over any of the Shares or any other
shares in the capital of the Company.

 
2.3
Subject to clause 2.5, the Legacy Vendor irrevocably and unconditionally waives
all and any claims he has against the Company as at Completion other than in
respect of his claim for royalties for the period from 1st January 2011 to
Completion (and whether due before, at or after Completion) pursuant to a
royalty agreement ("Royalty Agreement") entered into between the Legacy Vendor
and Femcare-Nikomed Limited on 21 May 2004 as amended on 27 August 2004
("Royalties") and shall indemnify and keep indemnified the Company in respect of
all and any other claims that he may have against the Company as at Completion.

 
2.4
Notwithstanding the generality of clause 2.3, but subject to clause 2.5, the
Legacy Vendor confirms that the performance of any Vendor Agreement by a Group
Company at any time prior to the date of the agreement is or was in accordance
with its terms and no act or omission of a Group Company has caused it to be in
default of any Vendor Agreement.

 

 
3

--------------------------------------------------------------------------------

 

2.5
Notwithstanding clauses 2.3 and 2.4 for the avoidance of any doubt, the Legacy
Vendor does not waive any claims he may have against the Company in respect of
royalties for the period from Completion and which are due to him pursuant to
the Royalty Agreement.

 
2.6
The Legacy Vendor covenants to the Purchaser that:

 
 
(a)
the Shares are fully paid up (or credited as fully paid);

 
 
(b)
he is the sole legal and beneficial owner of the Shares and that he has and
shall have pursuant to this Agreement the right to transfer the legal and
beneficial title to the Shares on the terms of this Agreement and without the
consent of any third party and that they are transferred free from any
Encumbrance;

 
 
(c)
he has the full power and authority to enter into and perform this Agreement and
each of the documents to be executed by it and delivered pursuant to this
Agreement, each of which shall constitute valid and binding obligations on it;
and

 
 
(d)
he is not bankrupt, has not proposed a voluntary arrangement nor has made or
proposed any arrangement or composition with his creditors or any class of his
creditors.

 
2.7
The Purchaser shall not be obliged to complete the purchase of any of the Shares
unless the sale and purchase of all the shares in the capital of the Company
(including the Shares) is completed simultaneously.

 
3.
Consideration

 
3.1
The Consideration is the payment by the Purchaser to the Legacy Vendor of the
sum of £57,212.41, of which £50,000 will be paid into the Escrow Account and the
remainder shall be payable in cash at Completion in accordance with clause 5.

 
3.2
The £50,000 paid into the Escrow Account pursuant to clause 3.1 above shall be
form part of the Escrow Amount and be dealt with in the manner set out in the
Main SPA including, without limitation, the provisions of clause 6 of the Main
SPA.

 
3.3
Save in the case of fraud on the part of the Legacy Shareholder, the Legacy
Shareholder's entitlement to sums released from the Escrow Account for the
benefit of the Shareholders pursuant to the provisions of clause 6 of the Main
SPA is 2.5% of the total amount released.

 
3.4
The gross amount payable by the Company to repay or redeem (as the case may be)
the Legacy Vendor’s Loan Notes is £458,066.96 and the net amount payable by the
Company to the Legacy Vendor to repay or redeem (as the case may be) after
deduction of the withholding tax is £432,453.57.

 
4.
Leakage

 
4.1
The Legacy Vendor undertakes to the Purchaser to pay to the relevant Group
Company immediately on demand an amount equal to the Value of any Leakage
received by him or any of his Vendor Associates where such payment is made for
his benefit.

 
4.2
The Legacy Vendor undertakes to pay to the Purchaser on demand a sum equal to
all reasonable costs (including all reasonably and properly incurred legal
costs), reasonable expenses or other reasonable liabilities which the Purchaser
may reasonably and properly incur either before or after the commencement of any
action in connection with:

 
 
(a)
any Leakage received by him or any of his Vendor Associates where such payment
is made for his benefit;

 

 
4

--------------------------------------------------------------------------------

 

 
(b)
any legal proceedings (including, but not limited to, litigation and
arbitration) including any application, in respect of any claim made against him
pursuant to clause 4.1 above in which a judgment, decision or order is made in
favour of the Purchaser; or

 
 
(c)
the enforcement of any such settlement or judgment.

 
4.3
If, in respect of or in connection with any claim made against the Legacy Vendor
pursuant to clause 4.1, any amount payable to the Purchaser by a Vendor is
subject to Taxation, the amount to be paid to the Purchaser by the Legacy Vendor
shall be such as to ensure that the net amount retained by the Purchaser after
such Taxation has been taken into account is equal to the full amount which
would be payable to the Purchaser had the amount not been subject to Taxation.

 
4.4
Any payment pursuant to this clause shall (to the extent possible) be treated as
a reduction of the Consideration.

 
5.
Completion

 
5.1
Completion shall take place at the offices of the Purchaser's Solicitors
immediately following the signing of this Agreement.

 
5.2
On Completion, the Legacy Vendor shall deliver to the Purchaser stock transfer
forms, duly completed and executed by the registered holders, in favour of the
Purchaser or as it may direct, in respect of the Shares, together with the
relevant share certificates (or indemnities in relation to the same if such
certificates have been lost or destroyed).

 
5.3
As soon as the Legacy Vendor has complied with the provisions of sub-clause 5.2
the Purchaser shall pay the Consideration to the Legacy Vendor at the same time
and in the manner as the Initial Cash Consideration is paid to the Vendors
pursuant to the terms of the Main SPA and the Purchaser shall procure  that at
the same time as the Consideration is paid to the Legacy Vendor in accordance
with this clause 5.3 the Company shall repay or redeem (as applicable) in full
the Legacy Vendor’s Loan Notes and pay the net amount stated  in clause 3.4 to
the Legacy Vendor for the repayment or redemption of the Legacy Vendor’s Loan
Notes.

 
5.4
The Purchaser shall procure that the Company shall pay all the withholding tax
in respect of the repayment or redemption (as the case may be) of the Legacy
Vendor’s Loan Notes to HM Revenue and Customs as soon as that sum is due and
payable to it and the Purchaser shall indemnify the Legacy Vendor against any
and all liabilities for the withholding tax and any and all liabilities in
respect of costs, expense, interest, fines, and all other payments that may
become due and payable by reason of the non payment of the full amount of the
withholding tax to HM Revenue and Customs by the due date for payment.

 
5.4
Each party to this Agreement undertakes to indemnify and keep indemnified the
others in respect of any document which such indemnifying party is obliged to
deliver under this Agreement being unauthorised, invalid or for any other reason
ineffective.

 
6.
Limitation

 
Save in the case of fraud on the part of the Legacy Vendor, the individual
liability of the Legacy Vendor for any claims under this Agreement shall not
exceed the Consideration.
 
7.
Announcements

 
7.1
Except as provided for in clauses 7.2 and clause 7.3, no announcement concerning
the terms of this Agreement shall be made by or on behalf of either party
without the prior written consent of the other party.

 
7.2
Any announcement, circular or other communication made or issued by or on behalf
of any party which is required by law or the rules of any regulatory or
governmental body to which such party is subject, including, without limitation,
any stock exchange on which any securities of such party are listed, may be made
or issued by or on behalf of that party without the consent of the other party.


 
5

--------------------------------------------------------------------------------

 
 
7.3
Nothing in this clause 7 (Announcements) shall restrict the Purchaser or any
other Purchaser Group Company from:

 
 
(a)
disclosing any and all required details of:

 
 
(i)
the transactions contemplated by this Agreement or any Agreed Form document;

 
 
(ii)
the Company or any Group Company; and/or

 
 
(iii)
the terms of this Agreement (including making a public filing of this
Agreement),

 
to or at the request of the Securities Exchange Commission or any other
regulatory or governmental body to which the Purchaser or any member of the
Purchaser's Group is subject, including, without limitation, any stock exchange
on which any securities of such Purchaser or member of the Purchaser's Group are
listed,
 
 
(b)
providing information regarding the acquisition of the Group to its
shareholders, provided that any such information does not contain any statement
of fact, opinion, belief or otherwise which is intended to adversely affect the
reputation or prospects of the Legacy Vendor; or

 
 
(c)
informing customers or suppliers of the acquisition of the Company by the
Purchaser after Completion, provided that any such information does not contain
any statement of fact, opinion, belief or otherwise which is intended to
adversely affect the reputation or prospects of the Legacy Vendor; or

 
 
(d)
otherwise making any announcement that has been approved in accordance with the
terms of the Main SPA,

 
8.
Post Completion matters

 
8.1
The Legacy Vendor irrevocably undertakes to the Purchaser that, for as long as
he remains the registered holder of the Shares after Completion, he shall:

 
 
(a)
hold the Shares and any dividends and other moneys or assets paid or distributed
in respect of them and all rights arising out of or in connection with them from
Completion in trust for the Purchaser; and

 
 
(b)
deal with the Shares and all such dividends, distributions and rights as the
Purchaser may direct from Completion until the date on which the Purchaser or
its nominee is entered in the register of members of the Company as the holder
of the Shares.

 
8.2
The Legacy Vendor irrevocably and unconditionally appoints the Purchaser as his
attorney to do and perform any acts and things which the Purchaser in its
absolute discretion considers necessary or desirable in connection with the
Shares from Completion until the date on which the Purchaser or its nominee is
entered in the register of members of the Company as the holder of the Shares,
including (without prejudice to the generality of the foregoing):

 

 
(a)
exercising any rights, privileges or duties attaching to the Shares including,
without limitation, receiving notices of, and attending and voting at, all
meetings of the shareholders of the Company and meetings of the members of any
particular class of the Shares and all or any adjournment of such meetings; and


 
 
6

--------------------------------------------------------------------------------

 
 
 
(b)
completing and delivering any consents, proxies or resolution and any other
documents required to be signed by a Vendor as a member of the Company from
Completion until the date on which the Purchaser or its nominee is entered in
the register of members of the Company as the holder of the Shares,

 
provided that the Purchaser shall not be entitled to create any liabilities
whatsoever for the Legacy Vendor.
 
8.3
For the purpose of sub clause 8.2 (Post Completion matters), the Legacy Vendor
irrevocably and unconditionally authorises the Company from Completion to send
any notices in respect of its shareholding to the Purchaser and the Company
shall not be required also to send such notices the relevant Legacy Vendor.

 
8.4
The Purchaser undertakes to procure that the stock transfer form effecting the
sale of the Shares to the Purchaser is duly stamped and that the transfer to
which it relates is duly registered in the statutory books of the Company
showing the Purchaser as the legal owner of the Shares as soon as practicable
following Completion.

 
9.
Protection of goodwill

 
9.1
In order to assure to the Purchaser the full benefit of the business and
goodwill of the Group, the Legacy Vendor undertakes that he shall not directly
or indirectly (whether as principal, shareholder, partner, employee, agent or
otherwise), whether on his own account or in conjunction with or on behalf of
any other person, do any of the following things:

 
 
(a)
during the Restricted Period carry on or be engaged, concerned or interested in
(except as the holder of shares in a company whose shares are listed on a
recognised investment exchange or overseas investment exchange (as such terms
are defined in Sections 285 and 313, Financial Services and Markets Act 2000)
which confer not more than 1% of the votes which could normally be cast at a
general meeting of that company) any business which is involved with the
Restricted Business within the Territory; or

 
 
(b)
during the Restricted Period canvass or solicit or seek to entice away the
custom of any Client or Prospective Client for the purposes of providing
Restricted Business within the Territory; or

 
 
(c)
during the Restricted Period accept orders for the provision of Restricted
Business within the Territory in respect of any Client or Prospective Client; or

 
 
(d)
during the Restricted Period endeavour to entice away from any Group Company or
encourage to terminate his employment with any Group Company (whether or not
such termination would be a breach of his contract of employment) any Senior
Employee; or

 
 
(e)
during the Restricted Period employ or otherwise engage any Senior Employee; or

 
 
(f)
save as required by law, during the Restricted Period do or say anything
calculated to lead any person to withdraw from or cease to continue offering to
any Group Company any rights (whether of purchase, sale, import, distribution,
agency or otherwise) then enjoyed by it or in any other way to cease to do
business or reduce the amount of business it transacts with any Group Company;
or

 
 
(g)
save in the circumstances referred to in sub clause 15.10 of the Main SPA
(Confidentiality), disclose to any other person any information which is secret
or confidential to the business or affairs of the Group or any Purchaser Group
Company or use any such information to the detriment of the business of the
Group or any Purchaser Group Company for so long as that information remains
secret or confidential; or


 
 
7

--------------------------------------------------------------------------------

 
 
 
(h)
in relation to a business which is competitive or reasonably likely to be
competitive with the Restricted Business, use any trade or business name or
distinctive mark, style or logo used by or in the business of any Group Company
at Completion or anything intended or likely to be confused with it.

 
9.2
Each undertaking contained in this clause 9 (Protection of goodwill) shall be
construed as a separate and independent undertaking and, while the restrictions
set out in this clause are considered by the parties to be reasonable in all the
circumstances, it is agreed that if any one or more of such restrictions shall,
either taken by itself or themselves together, be adjudged to go beyond what is
reasonable in all the circumstances for the protection of the Purchaser's
legitimate interests but would be adjudged reasonable if any particular
restriction or restrictions were deleted or any part or parts of the wording
thereof were deleted, restricted or limited in any particular manner (including
without limitation any reduction in their duration or geographical scope) then
the said restrictions shall apply with such deletions, restrictions or
limitation as the case may be.

 
9.3
The Legacy Vendor agrees that, having regard to the facts and matters set out
above and having taken professional advice, the restrictions contained in this
clause 9 (Protection of goodwill) are reasonable and necessary for the
protection of the legitimate business interests of the Purchaser.

 
9.4
Nothing in this Clause 9 shall prevent the Legacy Vendor from carrying on or
being engaged, concerned or interested (whether directly or indirectly) in any
business which is involved in Transostial Occlusive Permanent Sterilisation
devices (including, without limitation, the sale and marketing of such devices)
or seeking the custom of any Client or Prospective Client in respect of any such
devices or accepting orders for any such devices (whether directly or
indirectly) in respect of any Client or Prospective Client.

 
10.
Costs

 
10.1
Except as set out in clause 10.2, each party shall bear its own costs and
expenses incurred in the preparation, execution and implementation of this
Agreement.

 
10.2
The Purchaser shall pay all stamp and other transfer duties and registration
fees applicable to any document to which it is a party and which arise as a
result of or in consequence of this Agreement.

 
11.
General

 
11.1
Entire agreement

 
 
(a)
This Agreement and the provisions of the Main SPA incorporated into this
Agreement set out the entire agreement and understanding between the parties in
respect of the subject matter of this Agreement.

 
 
(b)
The Purchaser acknowledges that it has entered into this Agreement in reliance
only upon the representations, warranties and promises specifically contained or
incorporated in this Agreement and, save as expressly set out in this Agreement,
the Vendor shall have no liability in respect of any other representation,
warranty or promise made prior to the date of this Agreement unless it was made
fraudulently.

 
11.2
Variation

 
No purported variation of this Agreement shall be effective unless it is in
writing and signed by or on behalf of each of the parties.

 
8

--------------------------------------------------------------------------------

 
 
11.3
Counterparts

 
 
(a)
This Agreement may be executed in any number of counterparts and by the parties
on separate counterparts, but shall not be effective until each party has
executed at least one counterpart; and

 
 
(b)
Each counterpart, when executed, shall be an original of this Agreement and all
counterparts shall together constitute one instrument.

 
11.4
Further assurance

 
After Completion, the Legacy Vendor shall execute such documents and take such
steps as the Purchaser may reasonably require to vest the full title to the
Shares in the Purchaser and to give the Purchaser the full benefit of this
Agreement.
 
11.5
Contracts (Rights of Third Parties) Act 1999

 
Unless expressly provided in this Agreement, no term of this Agreement is
enforceable pursuant to the Contracts (Rights of Third Parties) Act 1999 by any
person who is not a party to it.
 
12.
Governing law and jurisdiction

 
12.1
This Agreement and any dispute, claim or obligation (whether contractual or
non-contractual) arising out of or in connection with it, its subject matter or
formation shall be governed by English law.

 
12.2
The parties irrevocably agree that the English courts shall have exclusive
jurisdiction to settle any dispute or claim (whether contractual or
non-contractual) arising out of or in connection with this Agreement, its
subject matter or formation.

 
This Agreement has been executed as a deed on the date appearing at the head of
page 1.
 

 
9

--------------------------------------------------------------------------------

 



 
SIGNED as a Deed
 
(but not delivered until dated) by
 
GILBERT MARCUS FILSHIE
 
in the presence of:-
 
Signature of witness:
 
 
Name of witness:
 
 
Address:
 
 
 
 
Occupation:
)
 
)
 
)
 
)
 



 
EXECUTED as a Deed
 
(but not delivered until dated) by
 
UTAH MEDICAL PRODUCTS, INC.
 
acting by a duly authorised representative
 
in the presence of:-
 
Signature of witness:
 
 
Name of witness: Tin Lee
 
 
Address: 7043 South 300 West
 
Midvale, Utah 84047 USA
 
 
 
Occupation: Supervisor
)
 
)
 
)
 
)
 
)
 
)
/s/ Kevin L. Cornwell
 
Chairman & CEO
 
 
 
 
 
 
 
/s/ Tin Lee



 
 
10

--------------------------------------------------------------------------------